Case 1:20-mc-00199-JGK-OTW Document 3-64 Filed 04/24/20 Page 1 of 4




            Exhibit LLL
                                     Case 1:20-mc-00199-JGK-OTW Document 3-64 Filed 04/24/20 Page 2 of 4

                                                                                         ABOUT US / COLLABORATORS / N EW S   PO RTFO LIO




5 0 0 N O RT H M I C H I G A N AV E N U E



500 North Michigan Avenue, Chicago, IL




                                                                 EXPAND TO VIEW




                                                       ABOUT PROPERTY
                              Case 1:20-mc-00199-JGK-OTW Document 3-64 Filed 04/24/20 Page 3 of 4
DETAILS
                                                                                                            ABO UT US / CO LLABO RATO RS / NE WS   P O RTFO LIO
About Property
                                                WORLD RENOWNED RETAIL CORRIDOR.

                                                500 North Michigan Avenue is comprised of Magnificent Mile street-level retail and a
                                                timeless 24-story office tower designed by renowned Chicago architectural firm of
                                                Skidmore Ownings & Merrill. The 345,927 RSF property is located on prestigious
                                                Michigan Avenue and within River North, the most dynamic submarket in Chicago.
                                                Centrally located, the property boasts views of the North Michigan Avenue corridor, the
                                                Chicago River, and Lake Michigan, while benefiting from the unmatched local amenities
                                                of Chicago’s most trafficked shopping corridor and thriving office market.




LL O
   OCCA
      ATT II O
             ONN
                                                This page can't load Google Maps correctly.
500 North Michigan
Avenue
                                                 Do you own this website?                     OK
Leisure/Entertainment                             500 NORTH MICHIGAN AVENUE
                                                  500 North Michigan Avenue, Chicago, IL
Dining




                                                                                                                                                     Map data ©2020 Google




  C
  COON
     NTTA
        ACCT
           T U
             U SS

  500 North Michigan Avenue
  Chicago, IL 60611
                                             Case 1:20-mc-00199-JGK-OTW Document 3-64 Filed 04/24/20 Page 4 of 4

                                                                                                                           ABO UT US / CO LLABO RATO RS / NE WS       P O RTFO LIO




       YOUR NAME


       YOUR EMAIL


       CONTACT PHONE


       COMMENTS




                                         SUBMIT




                                                                                                                                                                             
P ORT F O L I O /   TEAM /   C O N TAC T /   TERMS OF USE /   PR I VAC Y POL I C Y /   AC C ESSI B I L I T Y STAT EMEN T
